350 So. 2d 1147 (1977)
Joan V. LEE et al., Appellants,
v.
GILBERT, SILVERSTEIN & HELLMAN, P.A., Appellee.
No. 77-3.
District Court of Appeal of Florida, Third District.
October 25, 1977.
Jerry B. Schreiber, Miami, for appellants.
Gilbert, Silverstein & Hellman and Maynard J. Hellman, Miami, for appellee.
Before HENDRY, C.J., and NATHAN and HUBBART, JJ.
PER CURIAM.
By this appeal we are asked to review the propriety of an order on a charging lien awarding a lawyer $2,500 for legal services rendered to a client on a tort claim. The client appeals and contends that there was insufficient evidence adduced in the trial court to support the order appealed from because no expert testimony was offered. We agree and reverse. A trial court may not fix attorneys fees without expert testimony. Lamar v. Lamar, 323 So. 2d 43 (Fla.4th DCA 1975); Nivens v. Nivens, 312 So. 2d 201 (Fla.2d DCA 1975); Ortiz v. Ortiz, 211 So. 2d 243, 245 (Fla.3d DCA 1968); Lyle v. Lyle, 167 So. 2d 256 (Fla.2d DCA 1964).
Reversed.